Claimant was employed as a secretary at a college financial aid office. She left her position to pursue early retirement. However, prior to her last day of work, claimant agreed to stay on part time until the college could find a replacement. The Board denied claimant’s application for unemployment insurance benefits, finding that claimant voluntarily left her employment without good cause by pursuing early retirement (see, Matter of Appleman [Hudacs], 211 AD2d 933). Claimant argues that because she did not leave her part-time position voluntarily, the Board’s decision is not supported by substantial evidence. We disagree. At the hearing, claimant testified that she voluntarily left her full-time position for early retirement and that she knew her part-time position would end when her employer found a replacement. In view of this, we find no reason to disturb the Board’s decision.
Mikoll, J. P., Crew III, Casey, Yesawich Jr. and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.